Citation Nr: 1609566	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In July 2012, the Veteran testified before a local hearing officer at the RO.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  The hearing transcripts are of record. 

In November 2013, the Board denied service connection for hypertension on a direct and presumptive basis, service connection for a low back disorder, and service connection for a bilateral knee disorder.  The Board also remanded the issues of service connection for hypertension as secondary to the service-connected anxiety disorder and service connection for a left hand disability for issuance of proper notice regarding the recently raised theory of secondary service connection for hypertension, VA examinations with medical opinions for the claimed left hand disability and hypertension, and readjudication of the issues. 

In November 2014, the Board again remanded the issues of service connection for a left hand disability and hypertension for supplemental VA medical opinions for the claimed hypertension and left hand disability, and subsequent readjudication of the appeals.  In February 2015 and April 2015, supplemental VA medical opinions were obtained.  As a result of the ordered development, service connection for hypertension was established; therefore, the issue has been fully resolved in the Veteran's favor and is no longer on appeal.  See May 2015 rating decision.  As explained below, the February 2015 supplemental VA medical opinion addressing the left hand disability is adequate.  In May 2015, the issue of service connection for a left hand disability was readjudicated.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  The Veteran sustained a left hand injury and was exposed to cold temperatures during active service. 

2.  No disease affecting the left hand was manifested during service, and no chronic symptoms of arthritis or carpal tunnel syndrome were manifested during service.

3.  Symptoms of left hand arthritis and carpal tunnel syndrome have not been continuous since service separation and did not manifest to a compensable degree within one year of service separation.   

4.  The current left hand arthritis and carpal tunnel syndrome were manifested many years after service separation and are not causally or etiologically related to service, including the left hand injury and cold exposure during service.


CONCLUSION OF LAW

The criteria for service connection for a left hand disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the service treatment records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record include the available service treatment records, post-service treatment records, the Veteran's written assertions, and personal hearing testimony.  In December 2007, the RO requested the Veteran's service treatment records.  In March 2008, available service treatment records for the active service period from 1962 to 1965 were obtained, which include the April 1965 service separation report of medical history and April 1965 service separation examination report.  No service treatment records for the National Guard service period were obtained.  A formal finding on the unavailability of some service treatment records was made.  See June 2008 memorandum.  The duty to notify the Veteran of the unavailability of records was satisfied by way of a June 2008 letter.  38 C.F.R. § 3.159(e) (2015).  In consideration thereof, the Board finds that further attempts to obtain the records would be futile.

Pursuant to the Board's prior remand directives, the AOJ provided the Veteran with a VA examination with a medical opinion in December 2013 in connection with the claimed left hand disability, and a supplemental VA medical opinion was obtained in February 2015.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal adjudicated herein.  The February 2015 VA reviewer who provided the supplemental VA medical opinion considered an accurate history of the claimed disability as previously reported by the Veteran and documented in the record, to include the Veteran's subjective complaints regarding the current symptomatology and its effects on daily life.  The December 2013 VA examiner performed a thorough examination; therefore, collectively, the December 2013 VA examiner and February 2015 VA reviewer had adequate facts and data regarding the history and condition of the claimed left hand disability when rendering the diagnosis and providing the medical opinion.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the June 2013 Board hearing, the VLJ identified the issue on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury, and past and current symptoms, diagnoses, and treatment for the claimed left hand disability.  As a result of the hearing testimony, the Board remanded the appeal for a VA examination with a medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with left hand arthritis and carpal tunnel syndrome.  Arthritis and carpal tunnel syndrome (as an organic disease of the nervous system) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and carpal tunnel syndrome (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran contends that the current left hand disability, diagnosed as arthritis and carpal tunnel syndrome, was caused by a left hand injury during service.  He asserts that he fell and injured the left wrist while stationed in Greenland during active service.  In the alternative, the Veteran contends that the left hand disability was caused by exposure to cold temperatures while stationed in Greenland.   

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran sustained a left hand injury and was exposed to cold temperatures during service.  The service treatment records, which are incomplete, show no report, complaint, diagnosis, or treatment for a left hand injury or cold exposure.  At the Board hearing, the Veteran credibly testified that he fell and injured the left wrist during active service and was exposed to cold temperatures while stationed in Greenland during service.  The service personnel records show service in Greenland, and exposure to cold temperatures is consistent with the circumstances, conditions, or hardships of the Veteran's Greenland service.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that there was a left hand injury and exposure to cold temperatures during service.  

The weight of the evidence is against a finding of left hand disease or chronic symptoms of left hand disorder, including arthritis or carpal tunnel syndrome, during active service.  As stated above, the available service treatment records are absent of complaint, report, diagnosis, or treatment for the left hand.  At service separation, the upper extremities and neurologic system were clinically evaluated as normal, and the Veteran specifically denied having current or past arthritis or rheumatism; denied bone, joint, or other deformity; and denied neuritis.  See April 1965 service separation examination report (noting that the upper extremities were clinically evaluated as normal); see also April 1965 service report of medical history (answering "No" when asked if he then had or had ever had arthritis or rheumatism; bone, joint, or other deformity; or neuritis); undated Statement of Medical Condition (affirming that there had been no change in his medical condition since the April 1965 service separation examination).  Because this lay and medical evidence was recorded contemporaneous to service, it is likely to accurately reflect the Veteran's physical state at service separation.  

Although the Veteran has recently reported in connection with the claim for disability compensation that he experienced left hand pain during service, the statements made contemporaneous to service separation contradict the account and outweigh the unsupported lay assertion made many years after service separation when the memory is less reliable and is not credible.  Because the available service treatment records show no report of left hand pain or symptoms, the upper extremities and neurologic system were evaluated and determined to be normal at service separation, and the Veteran specifically denied having past or current arthritis or rheumatism, joint problems, or neuritis at service separation, the Board finds that the weight of the evidence is against a finding of left hand disease or chronic symptoms of left hand arthritis or carpal tunnel syndrome during active service. 

The weight of the evidence is against a finding that symptoms of arthritis or carpal tunnel syndrome of the left hand were continuously manifested since service, to include to a compensable degree within the first post-service year.  As stated above, the Veteran denied having arthritis, joint problems, and neuritis, and the upper extremities and neurologic system were normal at service separation.  The earliest indication of symptoms of a left hand disability is approximately in 2004, 39 years after service separation.  The approximate thirty-nine year period between complaint of symptoms of left hand disability and service is one factor in this case, in the context of other factors (that include denial of symptoms at service separation, negative clinical findings at service separation, and diagnoses of CTS and arthritis attributable by medical opinion to post-service onset and etiologies) that weighs against a finding of service incurrence, to include on a presumptive basis.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The weight of the evidence is against a finding that the left hand disability, which was first manifested many years after service, is otherwise causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the February 2015 VA reviewer opined that it was less likely than not that the current left hand disability was incurred in service.  The February 2015 VA reviewer reasoned that, even with a fall on an outstretched hand during service, there was no indication of hand impairment for decades later.  The February 2015 VA reviewer added that the April 1965 service separation examination was absent of complaint for left hand problems, there were no prior x-rays of the left hand to review, and one could not state with any degree of certainty that the left hand degenerative joint disease (i.e., arthritis) was due to trauma, cold exposure, or the normal aging process.  Regarding the CTS diagnosis, the February 2015 VA reviewer explained that carpal tunnel of the wrists was bilateral, and there was a lack of documentation to indicate that its etiology was related to service.  The February 2015 VA reviewer noted that the Veteran's post-service occupation of truck driver would require holding the wrists in a prolonged position and repetitive movements that might lead to CTS.  

Because the February 2015 VA reviewer had adequate facts and data on which to render an informed opinion, reported and relied on accurate facts that included recognition of in-service fall and hand injury and in-service cold exposure, and provided adequate rationale for the medical opinion, the February 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record. 

Although the Veteran has asserted that the current left hand disability was related to service, he is a lay person and does not have the requisite medical expertise to diagnose arthritis or carpal tunnel syndrome or render a competent medical opinion regarding its cause.  The etiology of carpal tunnel syndrome is a complex medical etiological question dealing with the origin, progression, and interaction of the musculoskeletal and nervous systems, and is diagnosed primarily on objective clinical findings and nerve conduction studies; thus, while the Veteran is competent to relate left hand symptoms that he experienced at any given time, he is not competent to opine on whether there is a link between the carpal tunnel syndrome 

that started many years after service and active service, because such diagnosis requires medical knowledge and training in the origin and progression of neurologic disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

Also, arthritis is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person.  There are various possible etiologies of arthritis, only one of which involves trauma to a joint.  Arthritis is diagnosable only by X-ray or similar specific specialized clinical testing.  For these reasons, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of the reported left hand pain under the facts in this case, which include an in-service left hand injury with no left hand symptoms until many years after service.  Such opinions as to diagnosis involve making findings based on history, complaints and symptoms, signs, medical knowledge of the musculoskeletal system, and clinical testing results.  For these reasons, the Veteran's purported lay opinion is of no probative value and is outweighed by the negative February 2015 VA medical opinion.  Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  


In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for a left hand disability; therefore, the appeal must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left hand disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


